                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


XAVIERLANGFORD,

              Petitioner,

       V.                                                 CV 119-054


TIMOTHY C. WARD,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 13.) Petitioner does not offer any new information, evidence, or argument that warrants a

deviation from the Magistrate Judge's recommendation. Petitioner argues his petition is not

untimely and he is entitled to equitable tolling because he waived his right to appeal his

conviction by entering a guilty plea to the underlying state criminal charges. (Id. at 1-2.)

Petitioner contends the state thereby created an impediment to filing his federal petition

within the one-year statute of limitations under the Anti-Terrorism and Effective Death

Penalty Act of 1996("AEDPA"). (Id)

       Even assuming Petitioner's appellate waiver prohibited him from filing a direct

appeal of his conviction, his federal petition is still untimely because he waited almost three
years after his conviction to file his state habeas petition. (See Doc. no. 9-1, p. 1.) Petitioner
provides no explanation excusing his lack of diligence in filing the state habeas petition.
Furthermore, the state habeas court ruled on the merits of the grounds raised in his petition

and did not rely on his appellate waiver to deny him relief, which indicates there was, in fact,

no impediment preventing Petitioner from timely filing his state habeas petition. As the
Magistrate Judge explained, the one-year limitations period had already expired by the time

he filed his state habeas petition, and no time period remained to be tolled. (Doc. no. 11, pp.

3-4 (citing Siblev v. Gulliver. 377 F.3d 1196, 1204 (11th Cir. 2004)). Accordingly,
Petitioner's objections provide no basis for determining there was an impediment to
Petitioner filing a state habeas petition prior to the expiration of the one-year limitations
period under AEDPA.

        Accordingly, the Court OVERRULES the objections, ADOPTS the Report and
Recommendation ofthe Magistrate Judge as its opinion, and DISMISSES this petition.

        A prisoner seeking relief under § 2254 must obtain a certificate of appealability
("COA") before appealing the denial of his application for a writ of habeas corpus. This
Court "must issue or deny a certificate of appealability when it enters a final order adverse to

the applicant." Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court
should grant a COA only if the prisoner makes a "substantial showing of the denial of a
constitutional right." 28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and
Recommendation, and in consideration of the standards enunciated in Slack v. McDaniek

529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite showing.
Accordingly, the Court DENIES a COA in this case.^ Moreover, because there are no non-

frivolous issues to raise on appeal, an appeal would not be taken in good faith, and Petitioner

is not entitled to appeal informa pauperis.      28 U.S.C. § 1915(a)(3).

       Finally, the docket reflects Petitioner has twice paid the $5.00 filing fee for this case.

Accordingly, the Court DIRECTS the CLERK to REFUND the S5.00 overpaid for the

filing fee. Upon the foregoing, the Court CLOSES this civil action.

       so ORDERED this                   day of June, 2019, at Augusta, Georgia.




                                              UNITED/STATES DISTRICT COURT
                                              iOUTflERN DISTRICT OF GEORGIA




        '"If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2254 Proceedings.
